NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 20-2133
                                      _____________

                                DOMINICK DESIMONE,
                                      Appellant

                                              v.

                    U.S. CLAIMS SERVICES INC.; PAUL HASHIM
                                _______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                 (D.C. No. 2-19-cv-6150)
                         District Judge: Hon. Gerald J. Pappert
                                    _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 16, 2021

            Before: CHAGARES, JORDAN, and SCIRICA, Circuit Judges.

                                   (Filed April 28, 2021)
                                     _______________

                                        OPINION∗
                                     _______________




       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
JORDAN, Circuit Judge.

       Dominick DeSimone appeals the District Court’s order granting a motion by U.S.

Claims Services Inc. and Paul Hashim (collectively, “U.S. Claims Services”) to dismiss

this case for failure to state a claim. For the reasons that follow, we will affirm the

dismissal.

I.   BACKGROUND

       U.S. Claims Services operates a business dedicated to advising property owners of

unclaimed property that would otherwise escheat to the state. Utilizing states’ public

treasury records, U.S. Claims Services identifies such property and then locates its owner

using tools such as Intelius People Search or LexisNexis Public Records. The company

then contacts the property owners, informs them of their unclaimed property, and

provides a form to complete to authorize U.S. Claims Services to aid in the recovery

process.

       For abandoned property located in the state of Pennsylvania, the form is a standard

contract, the contents of which are mandated by statute and authorized by the state’s

Department of Treasury. 72 PA. STAT. AND CONS. STAT. ANN. § 1301.11(g). That form,

if signed, authorizes U.S. Claims Services1 “to communicate on [the property owner’s

behalf] and provide assistance during the recovery process.” (J.A. at 56.) And, in

accordance with Pennsylvania law, the property owner then agrees to pay U.S. Claims


       1
        While the form more specifically authorizes Payne Richards & Associates to
communicate on DeSimone’s behalf, it is undisputed that U.S. Claims Services was
doing business as Payne Richards & Associates in Pennsylvania.

                                              2
Services “a fee of 15% of the amount recovered” in exchange for its services – which

“includ[e] but [are] not limited to, ordering/providing proper forms, answering any

questions and follow up with claim status.” (J.A. at 56.) See 72 PA. STAT. AND CONS.

STAT. ANN. § 1301.11(g)(2) (“All agreements … to recover or collect abandoned and

unclaimed property … shall be valid and enforceable only if the agreements … clearly

state the fee or compensation to be paid, which shall not exceed fifteen per centum of the

value of the abandoned and unclaimed property[.]”). The form does not, however,

disclose to property owners that they can, on their own, “recover their unclaimed monies

without any fees” or that the company’s “services are unnecessary” – though there is no

statutory requirement that the form provide such statements. (J.A. at 36, ¶ 11.) See 72

PA. STAT. AND CONS. STAT. ANN. § 1301.11(g) (listing requirements for agreement to be

valid and enforceable).

       In May 2018 and again in April 2019, U.S. Claims Services contacted DeSimone,

informing him that he had $841.97 and $469.10, respectively, in unclaimed wages. In

accordance with Pennsylvania’s escheat laws, see 72 PA. STAT. AND CONS. STAT. ANN.

§ 1301.11(g), U.S. Claims Services disclosed the unclaimed property type, amount, and

identification number; DeSimone’s full name and reported address; and the identity of the

property holder (i.e., the company that reported his unclaimed property). In short, it

provided the identifying information DeSimone would need to recover the unclaimed

property. Both times, U.S. Claims Services sent him the form that, if signed, authorized

it to receive 15 percent of any recovery in exchange for assisting DeSimone with the

recovery process. And both times, DeSimone signed, had notarized, and returned the

                                             3
forms to U.S. Claims Services. The company then submitted DeSimone’s claims to the

Pennsylvania Treasury – which sent DeSimone the full amount of his unclaimed wages.

Once he successfully recovered his wages, U.S. Claims Services sent him invoices for its

services. DeSimone paid the first invoice, but, instead of paying the second invoice, he

filed this suit.

        According to his Complaint, DeSimone learned that U.S. Claims Services’s

business “was a scam, and that he could have received his money directly from the state

for free.” (J.A. at 42, ¶ 51.) He claims he was never aware that he could have obtained

his unclaimed property without the help of U.S. Claims Services, and, had he known that,

“he certainly would have” recovered his money on his own. (J.A. at 42, ¶ 52.) “[U]pset

that he had been deceived and was being charged for something he could have- and

would have- done himself for free[,]” DeSimone brought suit on behalf of himself and

similarly-situated Pennsylvanians against U.S. Claims Services and its sole director and

executive, Hashim, for violating Pennsylvania’s Unfair Trade Practices Consumer

Protection Law (“UTPCPL”) and for committing fraud. (J.A. at 43, ¶ 53.) Specifically,

DeSimone brings UTPCPL claims for Deceptive Conduct, 73 PA. STAT. AND CONS.

STAT. ANN. § 201-2(4)(xxi); Knowing Misrepresentation, id. § 201-2(4)(xv); and

Fraudulent Misrepresentation, id. § 201-2(4)(i), (ii), (v), (ix), (xxi).




                                               4
II.   DISCUSSION2

       DeSimone contends that the UTPCPL required U.S. Claims Services to notify him

that its services were unnecessary “because allegedly the absence of this notification is

misleading or confusing” to the property owner. Commw. v. Monumental Props., Inc.,

329 A.2d 812, 829 (Pa. 1974). We do not agree.

       According to DeSimone, U.S. Claims Services gave him “the impression … that

[its] services [were] the only way to recover property.” (Reply Br. at 5.) But that

allegation represents nothing more than a conclusory statement, unsupported by the forms

U.S. Claims Services provided to DeSimone. James v. City of Wilkes-Barre, 700 F.3d

675, 681 (3d Cir. 2012) (citations omitted) (“At the motion to dismiss stage, we accept as

true all factual assertions, but we disregard threadbare recitals of the elements of a cause

of action, legal conclusions, and conclusory statements.”). Indeed, those forms disclose

all the information DeSimone would need to recover the property himself and further

inform him of the services it provides in exchange for the fee, none of which indicate or

even suggest that DeSimone could not otherwise recover his property or that U.S. Claims

Services’s assistance was necessary. In addition, the forms include an exclusivity

provision, stating that DeSimone “agrees to work exclusively with [U.S. Claims Services]

to recover [his] assets[.]” (J.A. at 56.) That provision suggests that DeSimone had other



       2
         The District Court had jurisdiction pursuant to 28 U.S.C. § 1332(d). We have
jurisdiction under 28 U.S.C. § 1291. “We review de novo a district court’s dismissal
under Rule 12(b)(6) for failure to state a claim on which relief may be granted.”
Fischbein v. Olson Research Grp., Inc., 959 F.3d 559, 561 (3d Cir. 2020) (citation
omitted).
                                              5
avenues to recover his property and, therefore, would be rendered superfluous were we to

accept DeSimone’s contention. Cf. Meyer v. CUNA Mut. Ins. Soc., 648 F.3d 154, 167 (3d

Cir. 2011) (“[T]his Court takes care not to render other portions of a provision or contract

superfluous when construing contract language.” (alteration in original) (citations

omitted)). Thus, while Pennsylvania law requires “affirmative disclosures by a seller to

prevent misrepresentation and deception” in certain circumstances, this is not one of

those circumstances. Monumental Props., 329 A.2d at 829 (citation omitted).

       Moreover, even if we were to presume that an affirmative disclosure was

necessary, DeSimone does not and cannot allege justifiable reliance on U.S. Claims

Services’s allegedly deceptive nondisclosure. See Hunt v. U.S. Tobacco Co., 538 F.3d

217, 221-22, 224-26 (3d Cir. 2008) (concluding that Pennsylvania requires justifiable

reliance for all UTPCPL claims, including the catch-all provision). Although he claims

that he had no knowledge that he could recover his money on his own without using U.S.

Claims Services, and that “he certainly would have” done so had he known, we “need not

credit a complaint’s ‘bald assertions’ or ‘legal conclusions’ when deciding a motion to

dismiss.” Id. at 227 (citation omitted).

       We are hard-pressed to understand how DeSimone could justifiably rely on his

presumption that he could not claim his own property unless he paid another company to

do it for him, especially when the company itself made no affirmative misrepresentations.

He asks us to treat his unreasonable presumption as being the same as a deceptive

concealment of information. But he had at least constructive notice of the allegedly

concealed information pursuant to the UTPCPL’s statutory notice requirements. See 72

                                             6
PA. STAT. AND CONS. STAT. ANN. §§ 1301.10a (requiring the holder of abandoned

property to send notice to the owner), 1301.12 (requiring the State Treasurer to publish

notice “in the county in which the owner of the property had a last known address … or,

if there is no name or address or the owner is not a Pennsylvania resident, then at least

one time in the Pennsylvania Bulletin”; requiring notice “also be posted on the Internet

website of the Treasury Department”; requiring the State Treasurer to mail a notice for

property valued at $250 or more).3 Ultimately, his arguments are without merit.

III.   CONCLUSION

       For the foregoing reasons, we will affirm the District Court’s dismissal.




       3
        Absent any misrepresentation or concealed information, and with only
conclusory allegations of reliance, Desimone similarly cannot state a claim under Texas’s
Deceptive Trade Practices-Consumer Protection Act. See TEX. BUS. & COM. CODE
ANN. §§ 17.56(b)(24), 17.50.
                                             7